     Case 3:20-cv-02174-JLS-WVG Document 9 Filed 11/20/20 PageID.33 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   CLARENCE D. JOHNSON,                               Case No.: 20-CV-2174-JLS (WVG)
11                                     Plaintiff,
                                                        ORDER: (1) GRANTING MOTION
12   v.                                                 TO PROCEED IN FORMA
                                                        PAUPERIS; (2) DISMISSING
13   POPE FRANCIS PAUL, et al.,
                                                        COMPLAINT; AND (3) DENYING
14                                  Defendants.         MOTION TO APPOINT COUNSEL
15
                                                        (ECF Nos. 1, 2, 3)
16
17
18         Presently before the Court is Plaintiff Clarence D. Johnson’s Motion to Proceed In
19   Forma Pauperis (“IFP”) (“IFP Mot.,” ECF No. 2) and Motion to Appoint Counsel (“Mot.,”
20   ECF No. 3). Plaintiff, proceeding pro se, has filed a Complaint against Defendants Pope
21   Francis Paul, Russell Moore, President Obama, President Trump, Mike Pompeo, Senator
22   Kamala Harris, Angela Byers, and members of the United Nations. See generally ECF No.
23   1 (“Compl.”). Plaintiff claims Defendants committed “crimes in religion over 12 yr period
24   . . . human trafficking crimes, Biblical crimes . . . extortion, conspiracies . . . public
25   kidnappings,” and other unclear allegations. See Compl. at 2. The Court addresses the
26   Motions and the sufficiency of the Complaint below.
27   ///
28   ///

                                                    1
                                                                             20-CV-2174-JLS (WVG)
     Case 3:20-cv-02174-JLS-WVG Document 9 Filed 11/20/20 PageID.34 Page 2 of 5



 1   I.     Motion to Proceed IFP
 2          All parties instituting any civil action, suit, or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. 1 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if the party is granted leave to proceed in forma pauperis pursuant
 6   to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
 7   federal court may authorize the commencement of an action without the prepayment of
 8   fees if the party submits an affidavit, including a statement of assets, showing that the party
 9   is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
10          Plaintiff has filed an affidavit indicating his total monthly income is $0 and that he
11   is currently unemployed and has no other assets. IFP Mot. at 1–2. Taken at face value,
12   Plaintiff’s application demonstrates that he is unable to pay the requisite fees. Given these
13   facts, the Court can conclude that Plaintiff is unable to pay the requisite fees and costs.
14   Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2).
15   II.     Screening Pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)
16          Notwithstanding IFP status, the Court must screen every civil action brought
17   pursuant to 28 U.S.C. § 1915(a) and dismiss any case it finds “frivolous or malicious,”
18   “fails to state a claim on which relief may be granted,” or “seeks monetary relief against a
19   defendant who is immune from relief.” 28 U.S.C. § 1915(e)(2)(B); see also Calhoun v.
20   Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
21   are not limited to prisoner.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en
22   banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires a district court to
23   dismiss an in forma pauperis complaint that fails to state a claim”).
24   ///
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14) (eff.
28   Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to proceed
     IFP. Id.

                                                          2
                                                                                           20-CV-2174-JLS (WVG)
     Case 3:20-cv-02174-JLS-WVG Document 9 Filed 11/20/20 PageID.35 Page 3 of 5



 1          The Court finds that Plaintiff’s Complaint is both frivolous and fails to state a
 2   plausible claim. A pleading is “factual[ly] frivolous[]” if “the facts alleged rise to the level
 3   of the irrational or the wholly incredible, whether or not there are judicially noticeable facts
 4   available to contradict them.” Denton v. Hernandez, 504 U.S. 25, 25–26 (1992). “[A]
 5   complaint, containing as it does both factual allegations and legal conclusions, is frivolous
 6   where it lacks an arguable basis either in law or in fact. . . . [The] term ‘frivolous,’ when
 7   applied to a complaint, embraces not only the inarguable legal conclusion, but also the
 8   fanciful factual allegation.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). When
 9   determining whether a complaint is frivolous, the court need not accept the allegations as
10   true, but must “pierce the veil of the complaint’s factual allegations,” id. at 327, to
11   determine whether they are “‘fanciful,’ ‘fantastic,’ [or] ‘delusional.’” Denton, 504 U.S. at
12   33 (quoting Neitzke, 490 U.S. at 328).
13          Here, Plaintiff filed a 4-page Complaint, alleging violations that are incoherent in
14   nature. See Compl. at 2. The Complaint includes an unsubstantiated list of crimes asserted
15   against various government officials. See id. Additionally, Plaintiff requests monetary
16   damages of $1 billion. Id. at 3. The exorbitant nature of Plaintiff’s requested relief
17   suggests to the Court that Plaintiff’s action lacks serious purpose or value. After review of
18   the foregoing, it is clear to the Court that Plaintiff’s Complaint is frivolous. 2
19          In addition to being frivolous, Plaintiff fails to state a cognizable claim. All
20   complaints must contain a “short and plain statement of the claim showing that the pleader
21   is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required,
22   ///
23   ///
24
25
     2
       Plaintiff has filed two supplemental documents in support of his Complaint. See ECF Nos. 6, 8. Plaintiff
26   lists additional unsubstantiated allegations, including “misuse of PPE labor,” “CDC kidnappings,” and
     “financial embezzlement.” ECF 6 at 1. Plaintiff also included a letter from the California Victim
27   Compensation Board (CalVCB), simply stating that his application has been received and “it is currently
28   being reviewed for completeness and eligibility.” Id. at 5. The Court has no way of knowing the basis of
     Plaintiff’s application to CalVCB or how it relates to the present action without additional facts.

                                                         3
                                                                                         20-CV-2174-JLS (WVG)
     Case 3:20-cv-02174-JLS-WVG Document 9 Filed 11/20/20 PageID.36 Page 4 of 5



 1   but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 2   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
 3   Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)).
 4          Here, the Court finds it difficult to identify Plaintiff’s grievances against the
 5   Defendants.    Based on the Court’s interpretation of the Complaint, Plaintiff alleges
 6   Defendants engaged in a list of crimes, including “extortion, conspiracies . . . child
 7   trafficking etc.” Compl. at 2. Because Plaintiff provides no further support for the
 8   allegations, Plaintiff’s “facts do not permit the court to infer more than the mere possibility
 9   of misconduct” and therefore “the complaint has alleged—but it has not ‘show[n]’—‘that
10   the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
11   556). Because Plaintiff fails to support his stated legal conclusions with facts, these legal
12   conclusions are not assumed to be accurate for the purposes of the Court’s review. See
13   Iqbal, 556 U.S. at 679.       Unable to assume the truth of these unsubstantiated legal
14   conclusions, the Court finds that Plaintiff fails to state a claim upon which relief can be
15   granted. Accordingly, the Court DISMISSES Plaintiff’s action.
16   III.   Motion to Appoint Counsel
17          There is no constitutional right to counsel in a civil case. Lassiter v. Dep’t of Soc.
18   Servs., 452 U.S. 18, 25 (1981). Nonetheless, under 28 U.S.C. § 1915(e)(1), district courts
19   have some limited discretion to “request” that an attorney represent an indigent civil
20   litigant. Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). This
21   discretion may be exercised only under “exceptional circumstances.” Id.; see also Terrell
22   v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A finding of exceptional circumstances
23   requires “an evaluation of the likelihood of the plaintiff’s success on the merits and an
24   evaluation of the plaintiff’s ability to articulate his claims ‘in light of the complexity of the
25   legal issues involved.’” Agyeman, 390 F.3d at 1103 (quoting Wilborn v. Escalderon, 789
26   F.2d 1328, 1331 (9th Cir. 1986)).
27          Here, the Court found above that Plaintiff has not shown that success is likely on the
28   merits. Based on the foregoing, the Court DENIES Plaintiff’s Motion to Appoint Counsel.

                                                     4
                                                                                  20-CV-2174-JLS (WVG)
     Case 3:20-cv-02174-JLS-WVG Document 9 Filed 11/20/20 PageID.37 Page 5 of 5



 1   IV.   Conclusion
 2         Based on the foregoing, the Court GRANTS Plaintiff’s Motion to Proceed IFP,
 3   (ECF No. 2). The Court DENIES Plaintiff’s Motion to Appoint Counsel, (ECF No. 3).
 4   The Court hereby DISMISSES WITHOUT PREJUDICE this action sua sponte for filing
 5   a frivolous action and for failure to state a claim upon which relief can be granted. Plaintiff
 6   MAY FILE an amended complaint within thirty (30) days of the date on which this Order
 7   is electronically docketed. Should Plaintiff fail to file an amended complaint within the
 8   time provided, the Court may enter a final order dismissing this civil action with prejudice.
 9         IT IS SO ORDERED.
10   Dated: November 20, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                20-CV-2174-JLS (WVG)
